                         Case 6:19-cv-00109-JRH-CLR Document 12 Filed 05/12/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                   Southern District of Georgia
                  KWASHAAD COOK,

                                      Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 619-109

                  JUAN JOSE MONTANEZ and SWIFT
                  TRANSPORTATION CO. OF ARIZONA, LLC,

                                     Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated May 12, 2020, Defendants' Motion to Dismiss for Lack of

                    Personal Jurisdiction is hereby GRANTED; therefore, Plaintiff's civil action is DISMISSED without

                    prejudice. This case stands closed.




            05/12/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
